Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-20 recite a method for quantitatively characterizing an object in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-20 are directed to a method for quantitatively characterizing an object. This is achieved by: applying radio-frequency (RF) signals, receiving RF signals from said plurality of electromagnetic antennas; and converting the RF signals into a set of responses said responses are 16 configured to quantitatively characterize the object (which is routinely practiced in the art with respect to the field of quantitatively characterizing an object). 

ANALYSIS
Claims 1-20 are ineligible.
Regarding independent claims 1 & 20: converting the RF signals or data into a set of responses said responses are configured to quantitatively characterize the object is done by mathematical formulae/models/equations, mathematical concepts/relationships and routine data gathering that is necessary for the abstract math which has been held to be non-patentable; applying radio-frequency (RF) signals and receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor using a receiver unit by activating one or both of said electromagnetic antennas and said capacitive sensor according to a user’s one or more application categories selection which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).

Regarding dependent claims 2-19, the following limitations: “converting the set of responses into data & activating the antenna array sensor according to said noncontact application category selection “ in claims 4-5 are routine data gathering necessary for the abstract calculating which is not a practical application; “forming said capacitive sensor as a grid structure, collecting and digitizing said RF signals, tagging the RF signals” of claims 10-11 and “displaying the data at a portable device display, embedding the electromagnetic antennas and moving the sensing unit with respect to the object” of claims 16-18 are also routine data gathering necessary for the abstract calculating which is not a practical application and consider as abstract mapping, calculating, and estimating is not a practical application because it all done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
See applicant’s specification paragraphs 0078-0082 as examples.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-20 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-20 recites the limitations of the first two steps wherein “displaying” or “scanning” or “embedding” are fairly broad as written and would appear to fall under human evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “converting/determining/evaluating/comparing” or “calculating” is also broad, wherein the broadest reasonable interpretation of “converting” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  and also including some sort of mathematical relationship. “selecting” or “displaying” and/or “scanning” data might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite for method for quantitatively characterizing an object at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “converting” or “calculating” or “determining” are sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “converting the set of responses into data & converting the RF signals into a set of responses“ in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-20 also including the step of converting the set of responses into data & converting the RF signals into a set of responses do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method for quantitatively characterizing an object at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: receiving, applying, scanning, displaying and converting which same as obtaining, determining and calculating data (claims 2-19) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 & 18-20 of U.S. Patent No. 11,083,389 in view of Zens et al. (US 7,352,185 A1).

Regarding claims 1 & 20, Patent No. 11,083,389 teaches applying radio-frequency (RF) signals, using a transmitter unit, to a plurality of electromagnetic antennas and to a capacitive sensor;
receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor using a receiver unit by activating one or both of said electromagnetic antennas and said capacitive sensor according to a user’s one or more application categories selection; and
converting the RF signals into a set of responses said responses are configured to characterize the object.
Patent No. 11,083,389 does not teach wherein the converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object.
Zens et al. teaches (Fig. 2a) the process of converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object (see column 6, lines 28-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Patent No. 11,083,389 to implement the converting RF signals into a set of responses said responses are configured to quantitatively characterize the object as taught by Zens et al. in order to prevent wear on the probe tip while maintaining good conductivity and for the advantages of providing the transmission line may be directly coupled to an antenna resonating element and ground for antenna or may be coupled to near-field-coupled antenna feed structures that are used in indirectly feeding a resonating element for antenna (see Zens’ Abstract & column 4, lines 20-65).

Regarding claims 2-20, the Patent No. 11,083,389 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection.
Claims of Instant Application
Claims of U.S. Patent No. 11,083,389
Claim 1: applying radio-frequency (RF) signals, using a transmitter unit, to a plurality of electromagnetic antennas and to a capacitive sensor; receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor using a receiver unit by activating one or both of said electromagnetic antennas and said capacitive sensor according to a user's one or more application categories selection; and converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object.
Claim 2: The method of claim 1, further comprising converting the set of responses into data.
Claim 6: The method according to claim 3, further comprising: processing both said contact and noncontact application categories, using a processor.
Claim 1: a portable device housing configured to be carried by a user; and a sensing unit within said housing configured to characterize an object, said sensing unit comprising: an antenna array sensor comprising a plurality of electromagnetic antennas and a capacitive sensor; a transmitter unit for applying RF (radio-frequency) signals to said plurality of electromagnetic antennas and to said capacitive sensor; and a receiver unit for receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor; a user input via which the user selects one or more application categories for which the portable device is to be used; and at least one processor, wherein the at least one processor is configured to: activate one or both of said electromagnetic antennas and said capacitive sensor according to the selected one or more application categories; convert the RF signals into a set of responses said responses are configured to characterize the object; and convert the set of responses into data.
Claim 3: The method of claim 1,wherein the one or more application categories comprise contact and noncontact application categories.
Claim 2: The portable sensing device according to claim 1, wherein the one or more application categories comprise contact and noncontact application categories.
Claim 4: The method according to claim 3, further comprising: activating the antenna array sensor according to said noncontact application category selection.
Claim 3: The portable sensing device according to claim 2, wherein the antenna array sensor is configured to be activated upon said noncontact application category selection.
Claim 5: The method according to claim 3, further comprising: activating the capacitive sensor according to said contact application category selection.
Claim 4: The portable sensing device according to claim 2, wherein the capacitive sensor is configured to be activated upon said contact application category selection.
Claim 7: The method according to claim 6 wherein said contact and noncontact application categories are selected from the group consisting of: health testing; alarm testing; content testing; drywall testing.
Claim 6: The portable sensing device according to claim 5 wherein said contact and noncontact application categories are selected from the group consisting of: health testing; alarm testing; content testing; drywall testing.
Claim 8: The method according to claim 1, wherein said plurality of electromagnetic antennas are selected from a group consisting of: flat spiral antennas, printed log periodic antennas, sinuous antennas, patch antennas, multilayer antennas, waveguide antennas, dipole antennas, slot antennas, Vivaldi broadband antennas.
Claim 7: The portable sensing device according to claim 1, wherein said plurality of electromagnetic antennas are selected from a group consisting of: flat spiral antennas, printed log periodic antennas, sinuous antennas, patch antennas, multilayer antennas, waveguide antennas, dipole antennas, slot antennas, Vivaldi broadband antennas.
Claim 9: The method to claim 1, wherein said object is located within a formed electromagnetic field.
Claim 8: The portable device according to claim 1, wherein said object is located within a formed electromagnetic field.
Claim 10: The method according to claim 1, further comprising: forming said capacitive sensor as a grid structure.
Claim 9: The portable device according to claim 1, wherein the capacitive sensor is formed as a grid structure.
Claim 11: The method according to claim 1, further comprising collecting and digitizing said RF signals using a data acquisition unit.
Claim 10: The portable device according to claim 1, comprising a data acquisition unit for collecting and digitizing said RF signals.
Claim 12: The method according to claim 11, further comprising: tagging the RF signals according to the plurality of electromagnetic antennas combination and the time at which the RF signals were collected.
Claim 11: The portable device according to claim 10, wherein the data acquisition unit is configured to tag the RF signals according to the plurality of electromagnetic antennas combination and the time at which the RF signals were collected.
Claim 13: The method according to claim 2, wherein said data is image data.
Claim 12: The portable device according to claim 1, wherein said data is image data.
Claim 14: The method according to claim 13, wherein said image data is three dimensional image data.
Claim 13: The portable device according to claim 12, wherein said image data is three dimensional image data.
Claim 15: The method according to claim 14, wherein said three dimensional image data comprises an external and internal structure of the object.
Claim 14: The portable device according to claim 13 wherein said three dimensional image data comprises an external and internal structure of the object.
Claim 16: The method according to claim 2, further comprising: displaying the data at a portable device display.
Claim 15: The portable device according to claim 1, wherein the data is displayed at said portable device display.
Claim 17: The method according to claim 1, further comprising: embedding the electromagnetic antennas and the capacitive sensor in a sensing unit and scanning the object.
Claim 17: The portable sensing device according to claim 1, wherein the sensing unit is configured to scan the object.
Claim 18: The method according to claim 17, further comprising: moving the sensing unit with respect to the object.
Claim 18: The portable device according to claim 1, wherein the sensing unit is movable with respect to the object.
Claim 19: The method according to claim 1, wherein the RF signals are selected from the group consisting of pulse signals, stepped-frequency signals and chirp signals.
Claim 20: The portable device according to claim 1, wherein the RF signals are selected from the group consisting of pulse signals, stepped-frequency signals and chirp signals.
Claim 20: A method for quantitatively characterizing an object comprising: applying radio-frequency (RF) signals, using a transmitter unit, to a plurality of electromagnetic antennas and to a capacitive sensor; receiving a user's one or more application categories selection; receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor using a receiver unit by activating one or both of said electromagnetic antennas and said capacitive sensor according to the selected one or more application categories; converting the RF signals into a set of responses, said responses being configured to quantitatively characterize the object; and converting the set of responses into data.
Claim 1: a portable device housing configured to be carried by a user; and a sensing unit within said housing configured to characterize an object, said sensing unit comprising: an antenna array sensor comprising a plurality of electromagnetic antennas and a capacitive sensor; a transmitter unit for applying RF (radio-frequency) signals to said plurality of electromagnetic antennas and to said capacitive sensor; and a receiver unit for receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor; a user input via which the user selects one or more application categories for which the portable device is to be used; and at least one processor, wherein the at least one processor is configured to: activate one or both of said electromagnetic antennas and said capacitive sensor according to the selected one or more application categories; convert the RF signals into a set of responses said responses are configured to characterize the object; and convert the set of responses into data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2013/0300573 A1) in view of Zens et al. (U.S. 7352185 A1).
Regarding claim 1, Brown et al. disclose a portable device housing 119 configured to be carried by a user (user 105 holds an activated handheld stepped-frequency sensor device 110 which comprises antennas in Fig. 2A the antenna design may be placed in a housing 215 with cover 200 which encompasses the sensing device, see pars. 0038, 0049, 0156 & 0157); a transmitter unit for applying RF (radio-frequency) signals to said plurality of electromagnetic antennas and to said capacitive sensor (the transmit antenna 155 is connected to a radar transmitter 165 that transmits an RF signal toward a target, see par. 0045); and a receiver unit for receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor (the receive antenna 160 is connected to a radar receiver 170 and receives the reflected RF signal from the target, see par. 0045); and at least one a processor 175 of Fig. 1B, wherein the at least one processor 175 is configured to: activate one or both of said electromagnetic antennas 155 and said capacitive sensor 150 according to the user’s one or more application categories selection via 180 & 185; convert the RF signals via converter 350 into a set of responses said responses are configured to characterize the object; and convert the set of responses into data (see pars. 0055, 0110 & 0148).
Brown et al. fail to disclose wherein the converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object.
Zens et al. teaches (Fig. 2a) the process of converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object (see column 6, lines 28-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Patent No. 11,083,389 to implement the converting RF signals into a set of responses said responses are configured to quantitatively characterize the object as taught by Zens et al. in order to prevent wear on the probe tip while maintaining good conductivity and for the advantages of providing the transmission line may be directly coupled to an antenna resonating element and ground for antenna or may be coupled to near-field-coupled antenna feed structures that are used in indirectly feeding a resonating element for antenna (see Zens’ Abstract & column 4, lines 20-65).
As to claim 2, Brown et al. disclose convert the set of responses into data (see pars. 0055, 0110 & 0148).

As to claim 3, Brown et al. disclose wherein the one or more application categories comprise contact and noncontact application categories (see applications of pars. 0204-0207).
As to claim 4, Brown et al. disclose wherein the antenna array sensor 110 and 190 is configured to be activated upon said noncontact application category selection (see pars. 0036 & 0048).
As to claim 5, Brown et al. disclose wherein the capacitive sensor 150 is configured to be activated upon said contact application category selection (see pars. 0036 & 0048).
As to claim 6, Brown et al. disclose wherein the processor 175 is configured to process both said contact and noncontact application categories (see pars. 0055, 0110 & 0148).
As to claim 7, Brown et al. disclose wherein said contact and noncontact application categories are selected from the group consisting of: health testing (see 0070); alarm testing (see 0069); content and drywall 118 testing (see par. 0040).
As to claim 8, Brown et al. disclose wherein said plurality of electromagnetic antennas 155 are selected from a group consisting of: flat spiral antennas (the design 200 employs a spiral antenna, see par. 0050), printed log periodic antennas, sinuous antennas, patch antennas, multilayer antennas, waveguide antennas, dipole antennas .slot antennas, Vivaldi broadband antennas (see pars. 0086).
As to claim 9, Brown et al. disclose wherein said object 105 or 135 or 115 is located within a formed electromagnetic field (see Fig. 1A, par. 0039).

As to claim 10, Brown et al. disclose wherein the capacitive sensor 150 is formed as a grid structure (see pars. 0044 & 0048).

As to claim 11, Brown et al. disclose comprising a data acquisition unit 119 for collecting and digitizing said RF signals via signals from sensor 110 (see par. 0041).

As to claim 12, Brown et al. disclose wherein the data acquisition unit 119 is configured to tag the RF signals according to the plurality of electromagnetic antennas 155 combination and the time at which the RF signals were collected [see par. 0111].
As to claim 13, Brown et al. disclose wherein said data is image data (via SAR image of par. 0060 and pars. 0118 & 0177).
As to claim 14, Brown et al. disclose wherein said image data is three dimensional image data (see pars. 0118 & 0177, wherein synthetic aperture radar image are 3D image).
As to claim 15, Brown et al. disclose wherein said three dimensional image data comprises an external and internal structure of the object 105 or 135 or 115 (see pars. 0118 & 0177, wherein synthetic aperture radar image are 3D image).
As to claim 16, Brown et al. disclose wherein the data is displayed at said portable device display 119 (via display screen of Fig. 1A).
As to claim 17, Brown et al. disclose wherein the sensing unit 110 is configured to scan the object (see par. 0041).

As to claim 18, Brown et al. disclose wherein the sensing unit 110 is movable with respect to the object (see Fig. 1A, user 105 holding/moving 110).
As to claim 19, Brown et al. disclose wherein the RF signals are selected from the group consisting of pulse signals, stepped-frequency signals and chirp signals (see pars. 0142-0143).
Regarding claim 20, Brown et al. disclose a portable device housing 119 configured to be carried by a user (user 105 holds an activated handheld stepped-frequency sensor device 110 which comprises antennas in Fig. 2A the antenna design may be placed in a housing 215 with cover 200 which encompasses the sensing device, see pars. 0038, 0049, 0156 & 0157); a transmitter unit for applying RF (radio-frequency) signals to said plurality of electromagnetic antennas and to said capacitive sensor (the transmit antenna 155 is connected to a radar transmitter 165 that transmits an RF signal toward a target, see par. 0045); and a receiver unit for receiving RF signals from said plurality of electromagnetic antennas and from said capacitive sensor (the receive antenna 160 is connected to a radar receiver 170 and receives the reflected RF signal from the target, see par. 0045); and at least one a processor 175 of Fig. 1B, wherein the at least one processor 175 is configured to: activate one or both of said electromagnetic antennas 155 and said capacitive sensor 150 according to the user’s one or more application categories selection via 180 & 185; convert the RF signals via converter 350 into a set of responses said responses are configured to characterize the object; and convert the set of responses into data (see pars. 0055, 0110 & 0148).
Brown et al. fail to disclose wherein the converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object.
Zens et al. teaches (Fig. 2a) the process of converting the RF signals into a set of responses said responses are configured to quantitatively characterize the object (see column 6, lines 28-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Patent No. 11,083,389 to implement the converting RF signals into a set of responses said responses are configured to quantitatively characterize the object as taught by Zens et al. in order to prevent wear on the probe tip while maintaining good conductivity and for the advantages of providing the transmission line may be directly coupled to an antenna resonating element and ground for antenna or may be coupled to near-field-coupled antenna feed structures that are used in indirectly feeding a resonating element for antenna (see Zens’ Abstract & column 4, lines 20-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		November 15, 2022.


/LEE E RODAK/Primary Examiner, Art Unit 2858